VINCENT C. GIBLIN, Circuit Judge.
The final judgment of the small claims court of Dade County (entered October 10, 1955), from which this appeal has been prosecuted, is reversed because at the close of all the evidence at the trial in the court below the defendant-appellant was clearly entitled to the entry of a final judgment in his favor.
The plaintiff-appellee based his claim against the defendant-appellant on the allegation (in the statement of claim) that the negligence of the latter in propelling his automobile into the store building occupied by the former had proximately caused the damage (to the building and to merchandise in the store) for which recovery was sought.. The uncontradicted and undisputed evi*37dence of the defendant-appellant showed, however, that in a collision, which was proximately caused by the negligence of a third person, he had involuntarily, and without any fault of his own, lost control of his automobile and that it had careened across a sidewalk and into the store building. There was no proof whatever that the defendant-appellant had been negligent.
The court below is directed to enter (on the remanding of the cause) a final judgment in the defendant-appellant’s favor.